Citation Nr: 1724118	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-11 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for hepatitis C, currently rated 40 percent disabling. 

2.  Entitlement to total disability individual unemployability (TDIU) on an extraschedular basis prior to January 26, 2015.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to December 1977. 

The hepatitis C issue comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claim for an increased rating for hepatitis C. 

The Veteran testified before the undersigned at a July 2013 hearing at the RO (Travel Board hearing).  A transcript is associated with the claims file.

In June 2014, the Board increased the hepatitis C rating to 40 percent and recognized the TDIU issue under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the issue of entitlement to a disability rating in excess of 40 percent for the hepatitis C and entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for further development.  

In an October 2014 rating decision, the AOJ implemented the Board's grant of a 40 percent rating and made it effective March 1, 2010.  In a November 2015 rating decision, the AOJ granted a TDIU, effective January 26, 2015, the date the Veteran met the schedular requirements for a TDIU.  However, as the Veteran is recognized as having filed his increased rating claim in March 2010 and as the TDIU claim arose from this increased rating claim, the TDIU claim remains on appeal for the period prior to January 26, 2015.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, in a February 2015 Report of General Information, the Veteran requested a local hearing with a Decision Review Officer (DRO) at the RO to testify on these issues currently on appeal.  To date, the Veteran has not been afforded this hearing.  He is entitled to a hearing at every stage of the appeal.  Cook v. Synder, 28 Vet. App. 330 (2017).

Additionally, regarding the TDIU claim, the Board remanded this claim for the AOJ to refer the issue of entitlement to an extraschedular evaluation to the VA Director of the Compensation Service for adjudication in accordance with 38 C.F.R. 
§ 4.16(b) (2016), and then a readjudication of the issue by the AOJ.  These actions were not completed, presumably because of the grant of TDIU for part of the appeal period.  The November 2015 Supplemental Statement of the Case (SSOC) only addressed the hepatitis C issue.  Thus, a remand is required in order to insure compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing at the RO with a DRO.

2.  Refer the issue of entitlement to a TDIU on an extraschedular basis prior to January 26, 2015, to the VA Director of Compensation Service for consideration of entitlement in accordance with 38 C.F.R. § 4.16(b).

3.  If any benefit sought on appeal remains denied, issue a SSOC before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




